DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the instant Specification for the title of the invention not being descriptive is withdrawn in light of at least the amendment to the instant Specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  The examiner notes the following limitations for being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“display control means for performing” which is closest mapped to Element 145 of Figure 1 which appears to be a sub-element of the processing apparatus (Element 100).
“determining means for determining position” which is closest mapped to Element 135 of Figure 1 which appears to be a sub-element of the processing apparatus (Element 100).
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 4, 7 – 9, and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al. (U.S. PG Pub 2015/0120831) in view of Yu et al. (U.S. PG Pub 2018/0314882).

Regarding Claim 1, Yamazoe et al. teach an information processing apparatus comprising: 
a display controller (Figure 1, Element 150.  Paragraph 24) that performs control to display a board (Figure 1, Element 120.  Paragraph 39) and a sticky note (Paragraph 24) on a horizontal screen (Figure 1, Element 120.  Paragraph 39); and 
a determining unit (Figure 1, Element 120.  Paragraph 39) that determines a position of a sticky note (Paragraph 24) to be placed on the board (Figure 1, Element 120.  Paragraph 39) in accordance with a position (Figure 8, Element 804.  Paragraph 70.  Yamazoe et al. discloses that the participant device is identified.  This identification of the device being used is deemed to read on the “position of a user.”) of a user or an operation performed (Figures 1 - 7, Element 130.  Paragraph 44) by the user, 

Yamazoe et al. is silent with regards to wherein the determining unit detects a position of the terminal of the user and determines the position of the sticky note to be placed on the board in accordance with the position of the terminal.
Yu et al. teach wherein the determining unit (Figure 5, Element 505.  Paragraph 92) detects a position of the terminal (Figure 3A, Element 330.  Paragraph 67) of the user and determines the position (Paragraph 85) of the sticky note (Figure 3A, Element 300.  Paragraph 64) to be placed on the board (Figure 4C, Element 405.  Paragraph 79) in accordance with the position of the terminal (Figure 3A, Element 330.  Paragraph 67).
It would have been obvious to a person of ordinary skill in the art to modify the information processing device of Yamazoe et al. with the sorting of digital display notes of Yu et al.  The motivation to modify the teachings of Yamazoe et al. with the teachings of Yu et al. is to provide a whiteboard where digital notes can be sorted by metadata, as taught by Yu et al. (Paragraph 7).

Regarding Claim 3, Yamazoe et al. in view of Yu et al. teach the information processing apparatus according to claim 1 (See Above).  Yamazoe et al. is silent with regards to wherein the determining unit (Figure 1, Element 120.  Paragraph 39) also 
Yu et al. teach wherein the determining unit (Figure 5, Element 505.  Paragraph 92) also detects the position of the terminal (Figure 3A, Element 330.  Paragraph 67).
It would have been obvious to a person of ordinary skill in the art to modify the information processing device of Yamazoe et al. with the sorting of digital display notes of Yu et al.  The motivation to modify the teachings of Yamazoe et al. with the teachings of Yu et al. is to provide a whiteboard where digital notes can be sorted by metadata, as taught by Yu et al. (Paragraph 7).

Regarding Claim 4, Yamazoe et al. in view of Yu et al. teach the information processing apparatus according to claim 1 (See Above), wherein the determining unit (Figure 1, Element 120.  Paragraph 39) determines the position of the sticky note (Paragraph 24) to be placed on the board (Figure 1, Element 120.  Paragraph 39) in accordance with an operation performed (Figure 7, Element 760.  Paragraph 44) by the user on the board (Figure 1, Element 120.  Paragraph 39).

Regarding Claim 7, Yamazoe et al. in view of Yu et al. teach the information processing apparatus according to claim 1 (See Above), wherein the determining unit (Figure 1, Element 120.  Paragraph 39) determines the position of the sticky note (Paragraph 24) to be placed on the board (Figure 1, Element 120.  Paragraph 39) in 

Regarding Claim 8, Yamazoe et al. in view of Yu et al. teach the information processing apparatus according to claim 7 (See Above), wherein the operation performed (Figures 1 - 7, Element 130.  Paragraph 44) by the user is an operation (Figure 7, Element 760.  Paragraph 44) when sending the sticky note (Paragraph 24) from the terminal (Figure 1, Element 110.  Paragraph 24) of the user.

Regarding Claim 9, Yamazoe et al. in view of Yu et al. teach the information processing apparatus according to claim 7 (See Above), wherein the operation performed (Figures 1 - 7, Element 130.  Paragraph 44) by the user is an operation (Figure 7, Element 760.  Paragraph 44) on a board (Figure 1, Element 120.  Paragraph 39) displayed on the terminal (Figure 1, Element 110.  Paragraph 24) of the user.

Regarding Claim 12, Yamazoe et al. teach a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
performing control (Figure 1, Element 150.  Paragraph 24) to display a board (Figure 1, Element 120.  Paragraph 39) and a sticky note (Paragraph 24) on a horizontal screen (Figure 1, Element 120.  Paragraph 39); and 
determining (Figure 1, Element 120.  Paragraph 39) a position of a sticky note (Paragraph 24) to be placed on the board (Figure 1, Element 120.  Paragraph 39) in 
wherein a sticky note (Paragraph 24) received from a terminal (Figure 1, Element 110.  Paragraph 24) of the user is displayed at the determined position (Figure 1, Element 120.  Paragraph 39).
Yamazoe et al. is silent with regards to wherein the determining comprises detecting a position of the terminal of the user and determining the position of the sticky note to be placed on the board in accordance with the position of the terminal.
Yu et al. teach wherein the determining (Figure 5, Element 505.  Paragraph 92) comprising detecting a position of the terminal (Figure 3A, Element 330.  Paragraph 67) of the user and determining the position (Paragraph 85) of the sticky note (Figure 3A, Element 300.  Paragraph 64) to be placed on the board (Figure 4C, Element 405.  Paragraph 79) in accordance with the position of the terminal (Figure 3A, Element 330.  Paragraph 67).
It would have been obvious to a person of ordinary skill in the art to modify the information processing device of Yamazoe et al. with the sorting of digital display notes of Yu et al.  The motivation to modify the teachings of Yamazoe et al. with the teachings of Yu et al. is to provide a whiteboard where digital notes can be sorted by metadata, as taught by Yu et al. (Paragraph 7).

Regarding Claim 13, Yamazoe et al. teach an information processing apparatus comprising: 
display control means (Figure 1, Element 150.  Paragraph 24) for performing control to display a board (Figure 1, Element 120.  Paragraph 39) and a sticky note (Paragraph 24) on a horizontal screen (Figure 1, Element 120.  Paragraph 39); and 
determining means (Figure 1, Element 120.  Paragraph 39) for determining a position of a sticky note (Paragraph 24) to be placed on the board (Figure 1, Element 120.  Paragraph 39) in accordance with a position (Figure 8, Element 804.  Paragraph 70.  Yamazoe et al. discloses that the participant device is identified.  This identification of the device being used is deemed to read on the “position of a user.”) of a user or an operation performed (Figures 1 - 7, Element 130.  Paragraph 44) by the user, 
wherein the display control means performs control to display a sticky note (Paragraph 24) received from a terminal (Figure 1, Element 110.  Paragraph 24) of the user at the position (Figure 8, Element 804.  Paragraph 70.  Yamazoe et al. discloses that the participant device is identified.  This identification of the device being used is deemed to read on the “position of a user.”) determined by the determining means (Figure 1, Element 120.  Paragraph 39).
Yamazoe et al. is silent with regards to wherein the determining means detects a position of the terminal of the user and determines the position of the sticky note to be placed on the board in accordance with the position of the terminal.
Yu et al. teach wherein the determining means (Figure 5, Element 505.  Paragraph 92) detects a position of the terminal (Figure 3A, Element 330.  Paragraph 67) of the user and determines the position (Paragraph 85) of the sticky note (Figure 
It would have been obvious to a person of ordinary skill in the art to modify the information processing device of Yamazoe et al. with the sorting of digital display notes of Yu et al.  The motivation to modify the teachings of Yamazoe et al. with the teachings of Yu et al. is to provide a whiteboard where digital notes can be sorted by metadata, as taught by Yu et al. (Paragraph 7).


Claims 5 – 6 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al. (U.S. PG Pub 2015/0120831) in view of Yu et al. (U.S. PG Pub 2018/0314882) in view of Rucine et al. (U.S. PG Pub 2017/0060821).

Regarding Claim 5, Yamazoe et al. in view of Yu et al. teach the information processing apparatus according to claim 4 (See Above), wherein: the determining unit (Figure 1, Element 120.  Paragraph 39) determines the position of the sticky note (Paragraph 24) to be placed on the board (Figure 1, Element 120.  Paragraph 39).
Yamazoe et al. is silent with regards to the operation performed by the user is writing a name of the user in longhand; and the determining unit recognizes the name of the user as a result of performing character recognition.
Rucine et al. teach the operation performed by the user is writing a name of the user in longhand (Figure 14.  Paragraph 167); and the determining unit (Figure 1, 
It would have been obvious to a person of ordinary skill in the art to modify the information processing device of Yamazoe et al. and the sorting of digital display notes of Yu et al. with the digital note taking of Rucine et al.  The motivation to modify the teachings of Yamazoe et al. and Yu et al. with the teachings of Rucine et al. is to able to process hand writing for use in digital note taking, as taught by Rucine et al. (Paragraph 13).

Regarding Claim 6, Yamazoe et al. in view of Yu et al. in view of Rucine et al. teach the information processing apparatus according to claim 4 (See Above).  Yamazoe et al. teach further comprising: 
a display that displays a list (Figure 9A, Elements 930 – 934.  Paragraph 72) of user names, wherein 
the operation performed (Figures 1 - 7, Element 130.  Paragraph 44) by the user is selecting (Figure 8, Element S810.  Paragraph 73) a name of the user from the list (Figure 9A, Elements 930 – 934.  Paragraph 72), and 
the determining unit (Figure 1, Element 120.  Paragraph 39) determines the position of the sticky note (Paragraph 24) to be placed on the board (Figure 1, Element 120.  Paragraph 39) in accordance with the selected name (Figure 8, Element S810.  Paragraph 73).

Regarding Claim 10, Yamazoe et al. in view of Yu et al. teach the information processing apparatus according to claim 1 (See Above), wherein the display controller (Figure 1, Element 150.  Paragraph 24) moves the provisional sticky note (Paragraph 24) on the board (Figure 1, Element 120.  Paragraph 39) in accordance with movement (Paragraph 53) of the user.
Yamazoe et al. is silent with regards to wherein the display controller displays a provisional sticky note at the position determined by the determining unit and moves the provisional sticky note on the board in accordance with movement of the user, the provisional sticky note being a drawing without content of the sticky note.
Rucine et al. teach wherein the display controller (Figure 1, Element 100.  Paragraph 82) displays a provisional sticky note (Figure 15, Element 1506.  Paragraph 180) at the position determined by the determining unit (Figure 1, Element 114.  Paragraph 84) and moves (Paragraph 181) the provisional sticky note (Figure 15, Element 1506.  Paragraph 180) on the board (Figure 15, Element 400.  Paragraph 180) in accordance with movement of the user, the provisional sticky note (Figure 15, Element 1506.  Paragraph 180) being a drawing without content (Seen in Figure 15) of the sticky note (Figure 15, Element 1506.  Paragraph 180). 
It would have been obvious to a person of ordinary skill in the art to modify the information processing device of Yamazoe et al. and the sorting of digital display notes of Yu et al. with the digital note taking of Rucine et al.  The motivation to modify the teachings of Yamazoe et al. and Yu et al. with the teachings of Rucine et al. is to able to process hand writing for use in digital note taking, as taught by Rucine et al. (Paragraph 13).

Regarding Claim 11, Yamazoe et al. in view of Yu et al. teach the information processing apparatus according to claim 1 (See Above).  Yamazoe et al. is silent with regards to wherein the display controller displays a provisional sticky note at the position determined by the determining unit, and does not accept any operation for moving the provisional sticky note on the board, and after the provisional sticky note is converted into a sticky note, the display controller accepts an operation for moving the provisional sticky note on the board, the provisional sticky note being a drawing without content of the sticky note.
Rucine et al. teach wherein the display controller (Figure 1, Element 100.  Paragraph 82) displays a provisional sticky note (Figure 15, Element 1506.  Paragraph 180) at the position determined by the determining unit (Figure 1, Element 114.  Paragraph 84), and does not accept any operation for moving the provisional sticky note on the board (Figure 15, Element 400.  Paragraph 180), and after the provisional sticky (Figure 15, Element 1506.  Paragraph 180) note is converted into a sticky note (Figure 26, Element 2602.  Paragraph 242), the display controller (Figure 1, Element 100.  Paragraph 82) accepts an operation for moving the provisional sticky note (Figure 15, Element 1506.  Paragraph 180) on the board, the provisional sticky note (Figure 15, Element 1506.  Paragraph 180) being a drawing without content (Seen in Figure 15) of the sticky note (Figure 15, Element 1506.  Paragraph 180).
It would have been obvious to a person of ordinary skill in the art to modify the information processing device of Yamazoe et al. and the sorting of digital display notes of Yu et al. with the digital note taking of Rucine et al.  The motivation to modify the .


Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record fails to disclose at least the claimed subject matter of previous Claim 2.  The applicant argues that geography metadata (Element 330) of Yu et al. is associated with an office/city/room of where the author is located.  The applicant further argues that filter controls of Yu et al. are used to filter out digital notes instead of determining position of the digital note.  The applicant lastly notes that Figures 4A – 4D of Yu et al. teach sorting of digital notes without teaching the relation between “the positions of the digital notes” and the “physical/geographical location of the user” and therefore fails to teach the claimed limitation of previous Claim 2.  The examiner respectfully disagrees with the applicant’s assertion.
Yu et al. discloses “The geography metadata 330 identifies a physical/geographical location of the user creating the digital note 300 (e.g., a location of the individual identified in the author metadata 315). For example, where participants in a brainstorming session are located in different offices/cities, the geography metadata 330 may identify an office/city where the author is located (e.g., the San Jose office, the Raleigh office, the Beijing office) (Paragraph 67.  Emphasis Added).”   Yu et al. further discloses “FIG. 4C depicts a third scenario 440, where a filter control 445 has been invoked at the digital whiteboard 405. In the depicted embodiment, the whiteboard interface 410 includes a visible portion 441 and a hidden portion 443 (Paragraph 84.  Emphasis Added).”  Yu et al. lastly discloses “As used herein, filter controls refer to commands that reduce the set of digital notes 420 shown on the whiteboard interface 410. Examples of filter controls 445 include commands to show only notes from certain author, from a certain geographic location, of a certain color, of a certain ink color, of a certain topic/category, of a certain time (range), having specific metadata tags (e.g., hashtags), and the like (Paragraph 85.  Emphasis Added).”  Therefore, the position of the digital notes on the whiteboard (e.g., the visible section) are determined by the specific geographical location of the user.  The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kotler et al. (U.S. PG Pub 2013/0091250) and Edwardson (U.S. PG Pub 2015/0331489) disclose a multisystem sticky-note system similar to the instant application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625